DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-14 in the reply filed on 06/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-17 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2021.
The restriction has been made FINAL.
Specification
The use of the term Pyrotex, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “high abrasion resistance.” This limitation is indefinite, as “high abrasion resistance” is a relative term that is not further defined in the Specification. Therefore, one with ordinary skill in the art would be uncertain what would qualify as “high abrasion resistance” and be unsure of the metes and bounds of the claim. Thus, the claim is indefinite. 
Claims 2-14 are also rejected, due to their dependency on Claim 1.
Regarding Claim 3 and 8, the claims recite multiple broad and narrow ranges, along with a preferable point. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The preferable point also makes it uncertain if the sole point is the only point claimed or the range is claimed.  
Regarding Claim 5, 6, 10 and 14, the claims recite multiple broad and narrow ranges. A broad range or limitation together with a narrow range or limitation that falls within the broad 
Regarding Claim 9, the claims recite multiple broad and narrow ranges, along with a preferable point. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The preferable point also makes it uncertain if the sole point is the only point claimed or the range is claimed.   
The claim also recites “acrylonitrile fibers (Pyrotex fibers).” Pyrotex seems to be a trademark/tradename fiber. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,790,795) in view of Henkes (US 2011/0207379)
Regarding Claim 1, Erb teaches a flame protection fabric for vehicle cushions (Abstract; Claim 1 of Erb) comprising a first abrasion-resistant layer of a fiber textile grid of meta-aramid fibers (Fig. 3, Item 32; Column 4, Lines 25-40) and a second barrier layer of a nonwoven, fleece, of PAN fibers, a flame-proof fiber type. (Column 4, Lines 3-15; Fig. 3, Item 30). Erb teaches the abrasion layer is one side of the barrier layer. (Fig. 3). Henkes teaches a grid of meta-aramid can be considered an abrasion resistant material. (Paragraph 0011).
Regarding Claim 7-8, 
Regarding Claim 10, Henkes teaches the PAN non-woven layer can have a basis weight of 115 to 135 gsm. (Paragraph 0018). This overlaps the claimed range of 50 to 150 gsm. Henkes teaches this ensures the material will have enough strength for usage in seats. (Paragraph 0018). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed range for the barrier layer of Erb to ensure sufficient strength for its intended use, seating. 

Claim 2-6 are rejected under 35 U.S.C. 103 for being unpatentable over Erb and Henkes as discussed in Claim 1 above, in further view of Smith et al. (US 4,865,906).
Regarding Claim 2-4, Erb does not teach the abrasion layer comprises at least two fiber types.  
However, Smith teaches an abrasion resistant woven fiber (Abstract; Column 2, Lines 55-59) comprising more than two types of fibers; PAN fibers, p-aramid and either m-aramid, PBI, polyester or rayon. Smith teaches the PAN can comprise 25 to 85 wt% and p-aramid can comprise up to 35 wt%. (Column 3, Lines 15-30). This overlaps the claimed ranges of 50 to 90wt% and 10 to 50wt% for PAN and p-aramid respectively. Smith teaches blending p-aramid with PAN ensures the resulting fabric is both abrasion resistant and allows for high heat resistance, while increasing comfort and aesthetics. (Column 2, Lines 3-10). Thus, it would have been obvious to one with ordinary skill in the art to use the fiber of Smith to improve the physical properties and comfort and appearance of the cover of Erb and Henkes.
Regarding Claim 5, Smith teaches the fabric should have a basis weight of 3 to 10 osy (Column 2, Lines 15-20) in order to be lightweight for comfort and aesthetics. (Column 2, Lines 3-10). This overlaps the claimed range of 100 to 180 gsm. As Smtih teaches an overlapping basis 
Regarding Claim 6, Smith does not teach claimed abrasion resistance. However, as Smith teaches the composition of the fabric layer, it would have reasonable to one with ordinary skill in the art to expect the fabric of Smith would also inherently have the same abrasion resistance as the claimed invention. 

Claims 11-14 are rejected under 35 U.S.C. 103 for being unpatentable over Erb and Henkes as applied in Claim 1 above, in further view of Kono (JP 2009-120994) and Panse (US 2010/0330275).
Regarding Claim 11-14, Erb and Henkes do not teach a graphite intumescent layer between the abrasion and barrier layer. 
Kono teaches forming an intumescent layer of expandable graphite on a nonwoven layer to provide further fire resistance to the fabric and improve processability of the fabric (Paragraph 0029-0034). Panse teaches sandwiching this expandable graphite of 10 to 100 gsm between fabric layers to provide additional fire protection, which overlaps the claimed range of 30 to 100 gsm. (Paragraph 0027). Thus, as Kono and Panse teaches adding an intumescent  layer provides for additional fire protection for textiles, it would have been obvious to one with ordinary skill in the art to add an intermediate layer expendable graphite layer to improve the fire resistance of Erb. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781